DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Disposition of Claims
Claims 1-21 are pending in the instant application.  No claims have been amended.  No claims have been added.  Claim 1 has been previously cancelled. Pending claims 2-21 are found to be in condition for allowance.



Terminal Disclaimer
The terminal disclaimer filed on March 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent Number 8,484,107 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



 Response to Arguments
Applicant’s arguments and the Terminal Disclaimer as submitted on March 15, 2021 have been fully considered by the examiner, and are found to be persuasive.  In view of the aforementioned arguments and Terminal Disclaimer, pending claims 2-20 are found to be in condition for allowance.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The present invention is directed to a computer implemented system for monitoring persons (see claim 2).   Independent claim 2 teaches the novel feature the alert system configured to generate the alert with delay such that transmission of the alert is delayed for a period of time to allow the employee additional time to cure the potential condition.
The following references have been identified as the most relevant prior art to the claimed invention(s):
 The applied prior art reference Miller (US Patent 5,608,784) teaches a method of personnel verification using voice recognition, wherein a voiceprint of an employee is compared, along with automatic number indication to verify the identity and location of an employee (see at least column 3, lines 7-25, to Miller).
The applied prior art reference Markham et al (US Patent Publication 2003/0158795) discloses generating an alert comprising a message indicating cumulative waste or delay event during a predetermined period of time have exceeded a specified threshold (see at least paragraph [0067], to Markham et al).
The applied prior art reference Nolan (US Patent 6,799,163) discloses wherein an Interactive Voice Response IVR platform is provided by a service provider, wherein said IVR ask for employee information and voice verification (see column 14, lines 58-67, to Nolan).
The applied prior art reference Ashton (US Patent Publication 2007/0203735) discloses wherein a calendar module 620 receives information from a user to generate a configurable alarm, wherein calendar module 620 may generate an alert to the user indicating a delay, and allow the user to update or reset a configurable alarm to take into account the delay (see at least paragraphs [0132] and [0133], to Nolan).
The applied prior art reference Perry (US Patent Publication 2007/0094109) discloses a system and method wherein a user can access and employee verification system from any location at any time period, by at least interactive Voice response, wherein an employer can track and monitor time and expenses in a real time manner (see at least paragraph [0071], to Perry).
None of the aforementioned prior art references, either alone or in combination, anticipate nor fairly and reasonably teach a computer implemented system for monitoring persons wherein the alert system configured to generate the alert with delay such that transmission of the alert is delayed for a period of time to allow the employee additional time to cure the potential condition.
Claims 3-19 depend from independent claim 2, and are also found allowable at least for the same reasoning as applied to the claim from which they depend.  The language of claims 20 and 21 is similar to the language of the claims as disclosed supra, and are therefore allowed for the same reasoning as was applied above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A. Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687